                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO. 5:21-CV-00070-M

 TRACI VEST AL,                    )
                                   )
                                  Plaintiff,
                                   )
 V.                                )                                 ORDER
                                   )
 NORTH WAKE EYE CARE and           )
 STEPHEN MERCKLE,                  )
                       Defendants. )

       This matter is before the court on the Memorandum and Recommendation (hereinafter

"M&R") of United States Magistrate Judge Robert B. Jones, Jr. [DE-6] to deny pro se Plaintiff

Traci Vestal 's (hereinafter "Plaintiff') (1) motion for leave to proceed in forma pauperis [DE-1]

and (2) amended motion for leave to proceed in forma pauperis [DE-5]. Plaintiff did not file an

objection to the M&R and the deadline for doing so has expired. The matter is ripe for ruling.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge' s report or specified proposed findings or recommendations

to which objection is made. " Diamond v. Colonial Life & Accident Ins. Co. , 416 F.3d 310, 315

(4th Cir. 2005) (emphasis, alteration, and quotations omitted); see 28 U .S.C. § 636(b). Absent

timely objection, "a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation."

Diamond, 416 F.3d at 315 (citation and quotations omitted).

       The court has reviewed the M&R and the record in this case and is satisfied that there is

no clear error on the face of the record. Accordingly, the court ADOPTS the M&R [DE-6] and for

the reasons state therein DENIES Plaintiffs motions at Docket Entries 1 and 5. If the Plaintiff

wishes to continue to prosecute her case she is DIRECTED to tender to the Clerk of Court the




            Case 5:21-cv-00070-M Document 7 Filed 04/15/21 Page 1 of 2
appropriate filing and administrative fees within fourteen (14) days of the entry of this order. If

the fees are not tendered by this date, the Clerk of Court is DIRECTED to close the case.


       SO ORDERED this the ILi~           of April, 2021.




                                                /4it-,/ £:flfr~3
                                              RICHARD E. MYERS II
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                2
           Case 5:21-cv-00070-M Document 7 Filed 04/15/21 Page 2 of 2
